                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV17-07129-CAS (AS)                                           Date    June 12, 2019
 Title             Johnny Curthus Murray v. Medical Supervisor James




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE PLAINTIFF’S
                              FAILURE TO FILE CASE MANAGEMENT REPORT AND TO OPPOSE
                              DEFENDANT’S MOTION TO COMPEL DISCOVERY


      On March 29, 2019, the Court issued an Order Regarding Scheduling in Civil Rights
Case directing each party to file and serve a Case Management Report on or before May 29,
2019. (Dkt. No. 37). The Case Management Reports are required to contain the following
information:

         A.         A brief description of the factual and legal issues raised in this case.
         B.         A statement of the parties’ discovery plans, including the completion of
                    discovery to date, anticipated discovery to be conducted before the cut-off
                    date, and any disputes / motions likely to be presented to the Court.
         C.         A description of any motions that the parties anticipate filing. If the defense
                    does not intend to file a case dispositive motion, this information will be
                    included.
         D.         The number of witnesses anticipated to testify at trial, and the nature of any
                    expert witness testimony.
         E.         The parties’ time estimate for trial, and whether the matter will be a jury or
                    bench trial.
         F.         An explanation of the likelihood of settlement, and a statement of anticipated
                    settlement or mediation methods to be used before trial.
         G.         Any other information that the parties deem important to bring to the Court’s
                    attention.

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV17-07129-CAS (AS)                                 Date   June 12, 2019
 Title          Johnny Curthus Murray v. Medical Supervisor James

       On May 29, 2019, Defendant filed her Case Management Report. (Dkt. No. 39). As
of today, however, Plaintiff has not filed a Case Management Report or sought an extension
of time to do so.

       Moreover, on April 16, 2019, Defendant filed a Motion to Compel Responses to
Interrogatories and Requests for Production of Documents. (Dkt. No. 38). In the Motion,
Defendant asserts that she has served multiple discovery requests on Plaintiff, but Plaintiff
has failed to respond in any manner. She seeks an Order compelling Plaintiff to provide
responses to all of the discovery requests and to pay her reasonable expenses in bringing the
Motion. (See id.). Although eight weeks have passed since Defendant filed the Motion,
Plaintiff has not filed a Response to the Motion, nor has he sought an extension of time to
do so.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
June 26, 2019, as to (1) why this action should not be dismissed with prejudice for failure
to prosecute this action by filing a Case Management Report, and (2) why the Court should
not grant Defendant’s Motion to Compel due to Plaintiff’s non-opposition (Dkt. No. 38).


      This Order will be discharged upon the filing of: (1) a Case Management Report in
accordance with the Court’s March 29, 2019 Order; and (2) a Response to Defendant’s
Motion to Compel Responses to Interrogatories and Requests for Production of Documents.
(Dkt. No. 38). A copy of the Court’s March 29, 2019 Order is attached for Plaintiff’s
convenience.

//
//
//
//
//
//
//
//
//

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                           Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV17-07129-CAS (AS)                                       Date   June 12, 2019
 Title          Johnny Curthus Murray v. Medical Supervisor James

       If Plaintiff no longer wishes to pursue this action, he may request a voluntary
dismissal pursuant to Federal Rule of Civil Procedure 41(a). A notice of dismissal form
is attached for Plaintiff’s convenience. Plaintiff is warned that a failure to timely
respond to this Order may result in a recommendation that this action be dismissed
with prejudice under Federal Rule of Civil Procedure 41(b) for failure to prosecute
and obey court orders.

cc: Christina A. Snyder
    United States District Judge




                                                                                 0       :       00
                                                            Initials of                          AF
                                                            Preparer




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                 Page 3 of 3
